Battle, J. This was an action instituted by the Pine Bluff Water & Eight Company against Sewer District No. 1, in the City of Pine Bluff, and the commissioners of the district, to recover the sum of $900 for water furnished the district for flushing sewers. The district sued was organized about the month of November, 1888, for the purpose of constructing sewers. Its object and the authority of its board of improvement, or commissioners, were limited to the construction of sewers and paying for the same. The board had no authority to enter into any contract, except such as were in the scope of said authority. When the sewers were completed, they became subject to the control of the City of Pine Bluff, and the board of the sewer district no longer had lawful control over them. They had no authority to contract or bind themselves as a board or the sewer district for water furnished for flushing the sewers in the district. Mansfield’s Digest, secs. 825, 895 ; Martin v. Hilb, 53 Ark. 300. Judgment affirmed. Hemingway, J., did not sit -in this case.